DETAILED ACTION
The following Office action concerns Patent Application Number 14/749,381.  Claims 1-4 and 6-19 are pending in the application.  Claims 6-16 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed August 26, 2020 has been entered.
The previous rejection of claims 1-3 and 17-19 under 35 U.S.C. § 103 over Kozyuk in view of Tucker and Carman is withdrawn for the reasons of record.
The previous rejection of claim 4 under 35 U.S.C. § 103 over Kozyuk in view of Tucker, Carman and Chahine is withdrawn for the reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 1-3 and 17-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kozyuk et al (US 2013/0062249) in view of Hur (US 6,435,843) and Carman et al (US 3,726,307).
Kozyuk et al teaches a cavitation apparatus for treating heavy (viscous) oil comprising a feed tube, a hydrodynamic cavitation chamber containing an orifice, and a heat exchanger for cooling the product (Fig. 1-3; par. 7, 24-26, 29).  The initial viscosity of the oil is up to about 30,000 cSt, which is more than 1 kcps (par. 23).  The feed is preheated to a desired temperature, which inherently reduces the viscosity (par. 21).  The cavitation process further reduces the viscosity of the oil (par. 7, 23).  Cavitation involves pressure transitions which create bubbles which quickly collapse (par. 14, 22).
The cavitation chamber includes two or more orifices in series (par. 26).  The cavitation system further includes a final orifice for controlling pressure (par. 30).  Three orifices in series are equivalent to the primary, secondary and final orifices of the instant claims.  The orifice diameters may be the same or different (par. 26).  The orifice diameter is 0.3-1 mm (par. 25).  The product is cooled to 40 ̊C, which is inherently below the thermal degradation temperature of the oil (par. 35).

Kozyuk et al does not teach that the feed pressure is supplied by an air-driven piston (which is a positive displacement pump).
However, Hur teaches a compressed air-driven reciprocating pump for feeding a viscous fluid (abstract; col. 1, lines 45-56).  Compressed air is supplied through an air tube into the pump cylinder to drive a piston whereby the motion of the piston forces the viscous process fluid into a discharge tube (col. 5, lines 6-20; Fig. 5-7).  The pump cylinder and discharge tube together constitute a “feed tube” as that term is used in the instant claims.  
A person of ordinary skill in the art would know to connect the discharge tube of Hur to the feed pipe of the cavitation device of Kozyuk et al.  
Kozyuk et al teaches using a positive displacement pump to supply the viscous oil feed pressure (par. 7, 27).  Hur teaches an air-driven piston pump for pumping high viscosity fluid (abstract).  An air-driven piston is a positive displacement pump.  A person of ordinary skill in the art would have been motivated to combine the piston pump of Hur with the oil cavitation apparatus of Kozyuk in order to obtain a process for 
Kozyuk et al in view of Hur does not teach a controller receiving pressure measurements from a pressure transducer to control an air valve to regulate the flow of compressed air.
However, Carman et al teaches a pressure control apparatus for controlling process fluid pressure, the apparatus comprising a controller receiving pressure measurements from a pressure transducer (col. 2, lines 46-65).  In response to the pressure measurements, the controller actuates valve(s) to regulate the flow of compressed air (col. 4, lines 43-50).  The device provides automated control within upper and lower pressure limits (col. 2, lines 50-65).
Kozyuk in view of Hur teaches a cavitation apparatus having an inlet pressure and a compressed air-driven pump to supply fluid to the inlet of the cavitation apparatus as described above.  Carman et al teaches an apparatus for controlling fluid pressure by regulating flow of compressed air.  A person of ordinary skill in the art would have been motivated to combine the pressure control apparatus of Carman et al with the apparatus of Kozyuk in view of Hur in order to obtain a cavitation apparatus which includes automatic pressure control of the inlet pressure within upper and lower pressure limits.
4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kozyuk et al (US 2013/0062249) in view of Hur (US 6,435,843), Carman et al (US 3,726,307), Chahine et al (US 6,200,486) and Brown et al (US 2,940,477).
Kozyuk in view of Hur and Carman teaches a cavitation apparatus as described above.  Kozyuk in view of Hur and Carman does not teach that the apparatus includes a second feed tube and a plurality of 2-way and 3-way valves to recirculate product back to the cavitation chamber.
However, Chahine et al teaches a cavitation apparatus comprising a feed pipe (94), a cavitation chamber (74), a heat exchanger (88), a second feed tube (pipe) from the heat exchanger to the cavitation chamber, a recycle valve (98) and a pressure transducer (Fig. 3; col. 9, lines 1-14).  The second feed tube and recycle valve recycles the process fluid from the outlet of the cavitation chamber back to the cavitation chamber (Fig. 3; col. 9, lines 1-14).  Recycle valve (98) is a 3-way valve as shown in the drawing (Fig. 3).  A pipe is a closed system.
Kozyuk et al teaches operating the cavitation apparatus with multiple passes of the product oil through the cavitation chamber (par. 19).  Kozyuk does not provide details of the apparatus for performing multiple passes.  However, Chahine et al teaches a cavitation apparatus including a recycle loop to 
In addition, Brown et al teaches a control apparatus in which a plurality of 2-way and 3-way valves are used to control flow of fluid in various industrial applications, including flow of well fluids (col. 1, lines 15-25).  The apparatus provides the ability to remotely control operation of the plurality of valves (.id.).  It would have been obvious to a person of ordinary skill in the art to combine the plurality of 2-way and 3-way flow-control valves of Brown et al with the cavitation apparatus including recycle of Kozyuk in view of Hur, Carman and Chahine in order to obtain a convenient means of controlling fluid flow in a cavitation apparatus including a recycle loop.
Therefore, Kozyuk in view of Hur, Carman, Chahine, and Brown teaches a cavitation apparatus including a plurality of 2-way and 3-way valves for controlling fluid flow including the recycle of product back to the cavitation chamber.
Response to Arguments
The previous grounds of rejection over Kozyuk in view of Tucker, Carman and Chahine have been withdrawn.  New grounds of rejection are presented above.
The applicant argues that the cited references do not teach a plurality of 2-way and 3-way valves for recycling the product to the cavitation chamber.  However, Brown et al teaches a plurality of 2-way and 3-way valves for controlling fluid flow and Chahine et al teaches a cavitation apparatus including recycle of product back to the cavitation chamber.  The combination of Kozyuk in view of Hur, Carman, Chahine, and Brown teaches a cavitation apparatus including a plurality of 2-way and 3-way valves for controlling fluid flow including the recycle of product back to the cavitation chamber.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D YOUNG whose telephone number is (571)270-5078.  The examiner can normally be reached on IFT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on